Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 19, and 20.
As to claim 1, the closest prior art of records, Dolby et al. (US PUB 2018/0196643 hereinafter Dolby) in view of Huang et al., (US PAT 10,431,210 hereinafter Huang), Lee et al., (US PUB 2015/0379429 hereinafter Lee), Davidson et al., (US PUB 2019/0370323 hereinafter Davidson), Meyer et al., (US PUB 2019/0138901 hereinafter Meyer), and Birnbaum (US PUB 2014/0257795 hereinafter Birnbaum), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “Dolby and Huang do not but Silva teaches the steps of “generating a first set of n-grams from the retrieved first set of sentences and a second set of n-grams from the retrieved second set of sentences, based on the determination that the number of sentences specified in the corresponding true endpoint description is greater than one; and estimating a first set of sentence similarity scores between each n-gram of the generated first set of n-grams and the corresponding true endpoint description”, when taken in the context of claims as a whole.  

As to claim 19, the closest prior art of records, Dolby et al. (US PUB 2018/0196643 hereinafter Dolby) in view of Huang et al., (US PAT 10,431,210 hereinafter Huang), Lee et al., (US PUB 2015/0379429 hereinafter Lee), Davidson et al., (US PUB 2019/0370323 hereinafter Davidson), Meyer et al., (US PUB 2019/0138901 hereinafter Meyer), and Birnbaum (US PUB 2014/0257795 hereinafter Birnbaum), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “Dolby and Huang do not but Silva teaches the non-transitory computer-readable storage media claim of claim 1.
As to claim 20, the closest prior art of records, Dolby et al. (US PUB 2018/0196643 hereinafter Dolby) in view of Huang et al., (US PAT 10,431,210 hereinafter Huang), Lee et al., (US PUB 2015/0379429 hereinafter Lee), Davidson et al., (US PUB 2019/0370323 hereinafter Davidson), Meyer et al., (US PUB 2019/0138901 hereinafter Meyer), and Birnbaum (US PUB 2014/0257795 hereinafter Birnbaum), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “Dolby and Huang do not but Silva teaches the system claim of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Silva, (“Grammatical Error Correction System with Deep Learnings”, pages 1 – 32, 2018).
Dang, (US PUB 2014/0208296), discloses API usage patterns mining method using n-gram sequence-similarity based technique (title, abstract, and figures 1 – 10).
Mengle, (US PUB 2017/0316314), discloses automatic optimization of content items (title, abstract, and figures 1 – 4).
Yoshimura, (US PAT 11,036,564), discloses a method of executing first and second programs and acquiring information regarding to API call and executing judgment process to compare similarity between first and second programs using n-gram model (title, abstract, and figures 1 – 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
                                                                                                                                                                                                      
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194